PER CURIAM:
Claimant was involved in what appears to be an unprovoked altercation with another inmate at the Pruntytown Correctional Facility, a facility of the respondent. Claimant's eyeglasses were damaged in the altercation, and subsequently replaced at State expense. Claimant now brings this action alleging the replacement glasses were of lesser quality. This Court has previously held that for lost or otherwise damaged personal articles, the State is liable for only the "fair value of the items." Umberger vs. Department of Corrections, CC-86-411, unpublished Opinion (1988). The burden on establishing fair value falls upon claimant. Claimant has failed in that regard to establish that her State-provided glasses that are too dissimilar from those damaged, to be less than a fair value replacement. Respondent having replaced the glasses is accordingly discharged from any further responsibility to claimant in this matter.
The Court is of the opinion that the State is not an insurer of personal articles which inmates choose to bring in State facilities. Fields vs. Department of Corrections, CC-87-215, unpublished Opinion (1989). Therefore, the Court is of the opinion to and does disallow this claim.
Claim disallowed.